Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 14 July 1807
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear friend
                     
                            Washington July 14. 07.
                        
                        I recieved last night your letters of Feb. 20. & Apr. 29. and a vessel just sailing from Baltimore enables
                            me hastily to acknolege them, to assure you of the welcome with which I recieve whatever comes from you, & the
                            continuance of my affectionate esteem for yourself & family. I learn with much concern indeed the state of Mde. de la
                            Fayette’s health. I hope I have the pleasure yet to come of learning it’s entire reestablishment. she is too young not to
                            give great confidence to that hope. measuring happiness by the American scale & sincerely wishing that of yourself &
                            family, we had been anxious to see them established on this side of the great water. but I am not certain that any
                            equivalent can be found for the loss of that species of society to which our habits have been formed from infancy.
                            certainly had you been, as I wished, at the head of the government of Orleans, Burr would never have given me one moment’s
                            uneasiness. his conspiracy has been one of the most flagitious of which history will ever furnish an example. he meant to
                            separate the Western states from us, to add Mexico to them, place himself at their head, establish what he would deem an
                            energetic government, & thus provide an example & an instrument for the subversion of our freedom. the man who could
                            expect to effect this with American materials, must be a fit subject for Bedlam. the seriousness of the crime however
                            demands more serious punishment. yet, altho’ there is not a man in the US. who doubts his guilt, such are the jealous
                            provisions of our laws in favor of the accused against the accuser, that I question if he is convicted. out of 48. jurors
                            to be summoned, he is to select the 12. who are to try him, and if there be any 1. who will not concur in finding him
                            guilty, he is discharged of course. I am sorry to tell you that Bollman was Burr’s right hand man in all his guilty
                            schemes. on being brought to prison here, he communicated to mr Madison & myself the whole of the plans, always however
                            apologetically for Burr as far as they would bear. but his subsequent tergiversations have proved him
                            conspicuously base. I gave him a pardon however which covers him from every thing but infamy. I was the more astonished at
                            his engaging in this business from the peculiar motives he should have felt for fidelity. when I came into the government,
                            I sought him out, on account of the services he had rendered you, cherished him, offered him two different appointments of
                            value, which, after keeping them long under consideration, he declined for commercial views, and would have given him any
                            thing for which he was fit. be assured he is unworthy of ever occupying again the care of any honest man. nothing has ever
                            so strongly proved the innate force of our form of government as this conspiracy. Burr had probably engaged 1000 men to
                            follow his fortunes, without letting them know his projects otherwise than by assuring them the government approved of
                            them. the moment a proclamation was issued undecieving them, he found himself left with about 30. desperados only. the
                            people rose in mass wherever he was, or was suspected to be, and by their own energy, the thing was crushed in one
                            instant, without it’s having been necessary to employ a man of the military but to take care of their respective stations.
                            his first enterprize was to have been to sieze N. Orleans, which he supposed would powerfully bridle the upper country &
                            place him at the door of Mexico. it is with pleasure I inform you that not a single native Creole, and but one American,
                            of those settled there before we recieved the place took any part with him. his partizans were the new emigrants from the
                            US. & elsewhere, fugitives from justice or debt, and adventurers and speculators of all descriptions.
                        I inclose you a Proclamation which will shew you the critical footing on which we stand at present with
                            England. never, since the battle of Lexington, have I seen this country in such a state of exasperation as at present. and
                            even that did not produce such unanimity. the federalists themselves coalesce with us as to the object, altho’ they will
                            return to their old trade of condemning every step we take towards obtaining it. ‘reparation for the past, and security
                            for the future’ is our motto. whether these will be yielded freely, or will require resort to non-intercourse, or to war,
                            is yet to be seen. we have actually near 2000 men in the field, covering the exposed parts of the coast, and cutting off
                            supplies from the British vessels.
                        I am afraid I have been very unsuccesful in my endeavors to serve Mde. de Tessé in her taste for planting. a
                            box of seeds &c. which I sent her in the close of 1805. was carried with the vessel into England, and discharged
                            so late that I fear she lost their benefit for that season. another box which I prepared in the autumn of 1806. has I fear
                            been equally delayed from other accidents. however I will persevere in my endeavors. present me respectfully to her, M. de
                            Tessé, Mde. de la Fayette & your family, and accept my affectionate salutations & assurances of constant
                            esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    